              Case 2:19-cv-00549-JAD-DJA Document 33 Filed 10/05/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       JEFFREY WILSON,                                         Case No. 2:19-cv-00549-JAD-DJA
 5                                           Petitioner,
               v.                                                   Order Granting Motion for
 6                                                                     Extension of Time
         JERRY HOWELL, et al.,
 7                                                                           [ECF No. 32]
                                          Respondents.
 8

 9            Nevada state prisoner and counseled Petitioner Jeffrey Wilson moves for a 91-day
10   extension of time to amend his habeas petition. 1 Good cause appearing, IT IS HEREBY
11   ORDERED that Wilson’s motion for extension of time [ECF No. 32] is GRANTED. Wilson
12   has until December 4, 2020, to file an amended petition for writ of habeas corpus. 2
13            Dated: October 5, 2020
14

15                                                             U.S. District Judge Jennifer A. Dorsey
16

17

18

19
20

21

22

23

24
     1
25       ECF No. 32.
     2
26    The new deadline approved in this order represents the second extended deadline and falls nine months
     after counsel’s appointment. Given the length of time Petitioner’s counsel has received to investigate and
27   submit an amended petition, further extensions of time are not likely to be granted absent compelling
     circumstances and a strong showing of good cause why an amended petition could not be filed
28   within the extended time allowed despite the exercise of due diligence.



                                                           1
